 1

 2

 3

 4

 5

 6

 7

 8

 9

10                         UNITED STATES DISTRICT COURT
11                      SOUTHERN DISTRICT OF CALIFORNIA
12
          UNITED STATES OF AMERICA,                  Case No. 14-cr-3537-BAS
13
                                      Plaintiff,     ORDER GRANTING MOTION
14                                                   FOR INDICATIVE RULING
15            v.                                     [ECF No. 1137]
16        DAVID MICHAEL STOKES,
17                                  Defendant.
18

19           Presently before the Court is the Government’s motion for an indicative ruling
20   under Federal Rule of Criminal Procedure 37 and Federal Rule of Appellate
21   Procedure 12.1. (ECF No. 1137.) For the following reasons, the Court grants the
22   Government’s motion and provides an indicative ruling.
23   I.      Background
24           Defendant David Michael Stokes pled guilty to violating 18 U.S.C. § 1962(d).
25   (ECF No. 501.) In December 2015, the Court sentenced Stokes to two years in
26   custody and three years of supervised release. (ECF No. 614.) The Court’s judgment
27   included a list of thirteen standard conditions of supervised release. (ECF No. 621.)
28   Relevant here, this list includes the following three conditions:

                                               –1–                                  14cr3537
 1
             4)    the defendant shall support his or her dependents and meet other
 2                 family responsibilities;
 3           ...
             5)    the defendant shall work regularly at a lawful occupation, unless
 4                 excused by the probation officer for schooling, training or other
 5                 acceptable reasons;
             ...
 6           13)   As directed by the probation officer, the defendant shall notify
 7                 third parties of risks that may be occasioned by the defendant’s
                   criminal record or personal history or characteristics and shall
 8                 permit the probation officer to make such notifications and to
 9                 confirm the defendant’s compliance with such notification
                   requirement.
10

11   (Id.)
12           Stokes later violated the conditions of his supervised release, and the Court
13   revoked his release and imposed a sentence of six months, followed by an additional
14   thirty months of supervised release. (ECF No. 938.) After serving his revocation
15   sentence, Stokes was released from custody but again violated the conditions of his
16   supervised release. (ECF No. 1073.) For this second violation, the Court sentenced
17   Stokes to eight months of custody, followed by twenty-two months of supervised
18   release. (Id.) The judgments for Stokes’s two supervised release violations both
19   contain the same three standard conditions of supervised release included above.
20   (ECF Nos. 938, 1073.)
21           During this time, the Ninth Circuit held the three relevant standard conditions
22   included in the Court’s judgments are unconstitutionally vague. United States v.
23   Evans, 883 F.3d 1154, 1162–65 (9th Cir. 2018). The Ninth Circuit reasoned that
24   Standard Condition 4, which requires the defendant to “support his or her dependents
25   and meet other family responsibilities,” is unconstitutionally vague because it is
26   unclear what the phrase “meet other family responsibilities” means. Id. at 1162–63.
27   Similarly, the court rationalized that Standard Condition 5, which requires the
28   defendant to “work regularly at a lawful occupation,” is too vague because it is

                                               –2–                                   14cr3537
 1   unclear what the word “regularly” means. Id. at 1164. Finally, the Ninth Circuit
 2   also concluded Standard Condition 13, which allows the probation officer to require
 3   that the defendant “notify third parties of risks that may be occasioned by the
 4   defendant’s criminal record or personal history or characteristics,” is impermissibly
 5   vague. Id. at 1164–65.
 6         Also during the pendency of this case, the U.S. Sentencing Commission
 7   revised the same three standard conditions of supervised release. U.S. Sentencing
 8   Guidelines Manual § 5D1.3. The Commission eliminated the phrase “meet other
 9   family responsibilities” that had been previously found in Standard Condition 4. Id.
10   § 5D1.3(d)(1). Further, the condition regarding supporting dependents is no longer
11   a standard condition, but is now a special condition that is “recommended in the
12   circumstances described and, in addition, may otherwise be appropriate in particular
13   cases.” Id. The Commission also substituted the word “regularly” in the standard
14   condition concerning employment, which now provides that “[t]he defendant shall
15   work full time (at least 30 hours per week) at a lawful type of employment . . . .” Id.
16   § 5D1.3(c)(7). Last, the Commission modified the standard condition concerning the
17   defendant posing a risk to third parties to provide:
18
           If the probation officer determines that the defendant poses a risk to
19         another person (including an organization), the probation officer may
           require the defendant to notify the person about the risk and the defendant
20
           shall comply with that instruction. The probation officer may contact the
21         person and confirm that the defendant has notified the person about the
           risk.
22

23   Id. § 5D1.3(c)(12).
24         Stokes has since appealed the sentence for his second violation of his
25   conditions of supervised release. (ECF No. 1079.) The Government reports that
26   Stokes is challenging the three standard conditions imposed by the Court that have
27   been found to be unconstitutionally vague. (ECF No. 1137.) The Government moves
28   for an indicative ruling on this issue. (Id.)

                                                –3–                                  14cr3537
 1   II.    Legal Standard
 2          “As a general rule, the filing of a notice of appeal divests a district court of
 3   jurisdiction over those aspects of the case involved in the appeal.” Stein v. Wood,
 4   127 F.3d 1187, 1189 (9th Cir. 1997). This rule is “designed to avoid the confusion
 5   and waste of time that might flow from putting the same issues before two courts at
 6   the same time.” Kern Oil & Ref. Co. v. Tenneco Oil Co., 840 F.2d 730, 734 (9th Cir.
 7   1988).     However, Federal Rule of Criminal Procedure 37 provides that
 8   notwithstanding a pending appeal, the district court may make an “indicative ruling.”
 9   See Fed. R. Crim. P. 37, advisory committee’s notes. Rule 37 provides:
10          (a) Relief Pending Appeal. If a timely motion is made for relief that the
11          court lacks authority to grant because of an appeal that has been docketed
            and is pending, the court may:
12

13                 (1) defer considering the motion;

14                 (2) deny the motion; or
15
                   (3) state either that it would grant the motion if the court of appeals
16                 remands for that purpose or that the motion raises a substantial
17                 issue.

18   Fed. R. Crim. P. 37. As a companion to this rule, Federal Rule of Appellate
19   Procedure 12.1 provides that if the district court states it would grant a motion for an
20   indicative ruling “or that the motion raises a substantial issue, the court of appeals
21   may remand for further proceedings . . . .” Fed. R. App. P. 12.1(b).
22

23   III.   Discussion
24          The Government requests that this Court issue an indicative ruling stating that
25   the Court would grant a motion to modify the written conditions of supervised release
26   for Stokes’s sentence. (Mot. 5:14–17.) The Government proposes new conditions
27   as follows:
28


                                                –4–                                      14cr3537
 1
                      Current Judgment                     Amended Wording
 2
      Condition 4     “the defendant shall support his     The defendant shall support
                      or her dependents and meet           his dependents.
 3
                      other family responsibilities;”
 4                    “the defendant shall work            The defendant shall work full
      Condition 5
 5
                      regularly     at     a     lawful    time (at least 30 hours) at a
                      occupation, unless excused by        lawful occupation, unless
 6                    the probation officer for            excused by the probation
 7
                      schooling, training or other         officer for schooling, training
                      acceptable reasons;”                 or other acceptable reasons
 8                    “as directed by the probation        If the probation officer
      Condition 13
 9                    officer, the defendant shall         determines that the defendant
                      notify third parties of risks that   poses a risk to another person
10                    may be occasioned by the             (including an organization),
11                    defendant’s criminal record or       the probation officer may
                      personal         history        or   require the defendant to
12                    characteristics and shall permit     notify the person about the
13                    the probation officer to make        risk and the defendant shall
                      such notifications and to            comply with that instruction.
14                    confirm      the      defendant’s    The probation officer may
15                    compliance        with       such    contact the person and
                      notification requirement.”           confirm that the defendant
16                                                         has notified the person about
17                                                         the risk.

18   (Id. 2:5–16.)
19         Having considered the Government’s motion and the record, the Court grants
20   the motion for an indicative ruling. Should the case be remanded, and should the
21   Government or Stokes move to modify the three conditions that Stokes is attacking
22   on appeal, the Court would grant the motion.
23         That said, the Court would not adopt all of the Government’s suggested
24   amendments in place of the three problematic conditions. Upon reflection, the Court
25   would eliminate Condition 4 in its entirety for Stokes. Similarly, the Court would
26   eliminate Condition 13 for Stokes. Finally, the Court would amend Condition 5 to
27   adopt the Government’s proposed wording. Specifically, the Court would require
28


                                              –5–                                    14cr3537
 1   that Stokes “shall work full time (at least 30 hours) at a lawful occupation, unless
 2   excused by the probation officer for schooling, training or other acceptable reasons.”
 3

 4   IV.   Conclusion
 5         For the foregoing reasons, the Court GRANTS the Government’s motion for
 6   an indicative ruling under Federal Rule of Criminal Procedure 37 and Federal Rule
 7   of Appellate Procedure 12.1. (ECF No. 1137.) If one or both of the parties were to
 8   move to modify Stokes’s conditions of supervised release upon this case being
 9   remanded, the Court would strike Conditions 4 and 13 from the judgment. The Court
10   would also amend Condition 5 as described above.
11         IT IS SO ORDERED.
12

13   DATED: January 17, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              –6–                                   14cr3537
